Case 18-12491-CSS Doc 2335 Filed 04/12/21 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF
DELAWARE
DELAWARE DIVISION

Case number 18-12499-CSS
In re: PROMISE HEALTHCARE, INC.

Taxpayer number: XXXXXXX8749

oan mre
25 8
wo
ae Om UN
sz ee
S50 _ 7
WITHDRAWAL OF ASm ~m
CLAIM # 1732 255 = m
ADMINISTRATIVE EXPENSE CLAIM — = Oo
to -
Yr
Name of Creditor: Texas Comptroller of Public Accounts 2S Lad

Send notices to: Office of the Attorney General

Bankuptcy & Collections Division MC-008
P.O. Box 12548

Austin, TX 78711-2548
Phone: 512-463-2173

1. DATE OF CLAIM AND REQUEST: 03/10/2020

2. TOTAL AMOUNT OF CLAIM AND REQUEST: $ 10,457.89
FRANCHISE TAX CH. 171

3. DATE DEBT WAS INCURRED: 01/01/2019

4. THE CLAIM REFERENCED ABOVE IS HEREBY WITHDRAWN

Date: 03/30/2021

LORETTA HERNANDEZ
Accounts Examiner

Revenue Accounting Division

Texas Comptroller of Public Accounts
512-463-4510

Penalty for presenting fraudulent claim: fine of up to $500,000 or imprisonment for up to 5
years, or both. 18 U.S.C. secs. 152 and 3571

Form VT-359 (Rev.8-19/7)

 

 
Case 18-12491-CSS Doc 2335 Filed 04/12/21 Page 2 of 2

FILED

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS 901 APR 12 AM ie 2\

 

 

P.O.B 13528 + Austin, TX 78711-3528 “LERK «

ox ustin BANKRUPTCY COUR’
MISTRICT OF DELAWAR
03/30/2021

Clerk

U.S. Bankruptcy Court

824 MARKET STREET, 3RD FL.
WILMINGTON DE 19801-3024

Re: Taxpayer # XXXXXXX8749
Bankruptcy Case # 18-12499-CSS
PROMISE HEALTHCARE, INC.

Enclosed is the State of Texas’ notice(s) of withdrawal for a Post-petition tax claim in the above-referenced
proceeding.

Enclosed is a second copy of the withdrawal(s). Please stamp this copy with the date filed and return it in
the enclosed self-addressed envelope.

The Office of the Attorney General is representing the Comptroller of Public Accounts in this proceeding.
Please direct all notices and correspondence to:

Office of the Attorney General
Bankruptcy & Collections Division MC-008
P.O. Box 12548

Austin, TX 78711-2548

Thank you for your cooperation in this matter.
Sincerely,

Louth Humenddesy

LORETTA HERNANDEZ
Accounts Examiner
Bankruptcy and Liens Section
Revenue Accounting Division

Enclosure

Form VT-360 (Rev.8-19/7)
